EXHIBIT EDCI Holdings, Inc. Appoints David Sandberg to Board of Directors NEW YORK, June 1, 2009 /PRNewswire / EDCI Holdings, Inc. (Nasdaq: EDCI) ("EDCI"), the holding company for Entertainment Distribution Company, Inc., the majority shareholder of Entertainment Distribution Company, LLC ("EDC"), a European provider of supply chain services to the optical disc market, today announcesthat David Sandberg has joined the Board of Directors as an independent director effective June 1, 2009.Mr. Sandberg is the managing member, founder, and portfolio manager of Red Oak Partners, LLC, a NY-based hedge fund advisor, since its March 2003 inception. Previously, Mr.
